We held that the terms of the .bonds made “the satisfaction of the respective obligees a condition precedent to the accrual of the plaintiff’s rights and the failure to plead fulfillment of such condition is fatal to the complaint ”. The amended complaint does not unequivocally and specifically allege that the obligees’ rights under the bond have been satisfied; nor do the facts alleged, assuming they are capable of being proved, necessarily constitute such satisfaction. Settle order on notice. Concur-—■ Botein, P. J., Rabin, McNally, Eager and Steuer, JJ.